Name: Commission Regulation (EEC) No 2321/88 of 26 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 4028/86 as regards measures for the provision of facilities at fishing ports
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  industrial structures and policy
 Date Published: nan

 No L 202 / 18 Official Journal of the European Communities 27 . 7 . 88 COMMISSION REGULATION (EEC) No 2321 / 88 of 26 July 1988 laying down detailed rules for the application of Council Regulation (EEC) No 4028 / 86 as regards measures for the provision of facilities at fishing ports . THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 4028 / 86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ('), and in particular Articles 27 and 28 thereof, Article 1 1 . The investments listed in Annex I hereto shall be eligible for Community financial aid as part of a project for the provision of facilities at fishing ports within the meaning of Title VIII of Regulation (EEC) No 4028 / 86 provided that they relate to back-up facilities for fishing or for the marketing of fishery products and are to be made in respect of those activities only . 2 . The Commission may, when taking the decisions referred to in Article 35 of Regulation (EEC) No 4028 / 86 , grant financial aid for investments not listed in Annex I but meeting the requirements of Article 27 (2 ) of the Regulation . Whereas Article 28 of Regulation (EEC ) No 4028 / 86 provides that investments eligible for the grant of aid projects for the provision of facilities at fishing ports are to be financed on a priority basis under Council Regulation (EEC) No 355 / 77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed ( 2 ), as last amended by Regulation (EEC) No 1760 / 87 ( 3 ); Article 2 Whereas the investments for the grant of Community financial aid towards projects for the provision of facilities at fishing ports pursuant to Regulation (EEC) No 4028 / 86 should therefore be defined ; 1 . The investments listed in Annex II hereto shall not qualify for Community aid under Title VIII of Regulation (EEC) No 4028 / 86 . 2 . Projects which qualify for Community aid other than that introduced by Regulation (EEC ) No 355 / 77 shall not be eligible under Title VIII of Regulation (EEC) No 4028 / 86 . 3 . For a given project , Community aid cannot be granted under both Regulation (EEC) No 355 / 77 and Regulation (EEC) No 4028 / 86 . Whereas Commission Regulation (EEC) No 2515 / 85 ( 4 ), specifies how aid application submitted under Regulation (EEC) No 355 / 77 are to be presented ; Whereas projects which may qualify for Community financial aid under Regulation (EEC) No 4028 / 86 must contain the information that will enable the Commission to take a decision on the applications concerned and must be presented in a standard form ; Article 3 Eligible investment shall be expressed net of recoverable value added tax (VAT). Whereas the application for payment which Member States are to submit to the Commission must contain certain particulars which show that the expenditure is in conformity with the provisions of Regulation (EEC) No 4028 / 86 ; Article 4 Applications for Community aid submitted under Regulation (EEC) No 4028 / 86 shall be submitted in the form provided for in Regulation (EEC) No 2515 / 85 and shall be supplemented as provided for in Annex III hereto . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry , OJ No L 376 , 31 . 12 . 1986 , p. 7 . ( 2 ) OJ No L 51 , 23 . 2 . 1977 , p. 1 . ( 3 ) OJ No L 167 , 26 . 6 . 1987 , p. 1 . ( 4 ) OJ No L 243 , 11 . 9 . 1985 , p. 1 . Article 5 1 . Applications for the payment relating to aid granted under Regulation (EEC ) No 355 / 77 shall be submitted to the 27 . 7 . 88 Official Journal of the European Communities No L 202 / 19 contain the particulars set out in Annex IV hereto and be submitted in the form there specified . 4 . The competent authority shall send to the Commission, within three months of the entry into force of this Regulation , a detailed description of the control methods employed to certify the accuracy of the data contained in the payment requests . Commission in the form and in accordance with the conditions laid down in Commission Regulation (EEC) No 1685 / 78 0 ). 2 . No increase in the anticipated eligible investment, amount notified after the final date for submission of aid applications to the Commission shall be taken into account for the calculation of the Community aid . 3 . Applications for payment of aid granted under Article 27 of Regulation (EEC) No 4028 / 86 and not referred to in paragraph 1 shall be submitted to the Commission by the Member State or Member States concerned . They must Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Ant6nio CARDOSA E CUNHA Member of the Commission (&gt;) OJ No L 197 , 22 . 7 . 1978 , p. 1 . No L 202 / 20 Official Journal of the European Communities 27 , 7 . 88 ANNEX I INVESTMENTS ELIGIBLE FOR COMMUNITY FINANCIAL AID AS PART OF A PROJECT FOR THE PROVISION OF FACILITIES AT FISHING PORTS WITHIN THE MEANING OF TITLE VIII OF REGULATION (EEC) No 4028 / 86 A. All investments covered by Regulation (EEC ) No 355 / 77 and which have not received Community aid under that Regulation . B. The following investments , provided that they do not qualify for Community financial aid under Regulation (EEC ) No 355 / 77 : ( a ) Ice supplies Plant and equipment for the production , storage and distribution of ice . ( b ) Cold storage plant ( c ) Water supplies The installation of water supplies at ports and in fishing vessels . ( d ) Fish-landing equipment  cranes and other equipment for landing fish ,  fish pumps ,  conveyor belts or other conveyors such as fork-lift trucks , bucket conveyors or sorting rings . ( e ) Fuel supplies  Fuel tanks and supply facilities such as pumps , piping , filters and centrifuges . ( f) The improvement of back-up facilities for fishing vessels  slip dock or gridiron ,  slipway ,  ship elevator ,  buildings for the storage of fishing gear .  small workshops for the maintenance and repair of vessels and equipment ,  shops supplying various types of equipment required by fishing vessels and their crews . (g ) Alterations to or the provision of facilities at quays in order to improve safety conditions during embarkation or the landing of products  anti-slip coverings on stairways and on quays ,  gangway ladders to facilitate access to vessels ,  lighting system for quays ,  cleaning equipment for quays . ANNEX II INVESTMENTS WHICH DO NOT QUALIFY FOR COMMUNITY FINANCIAL AID UNDER TITLE VIII OF REGULATION (EEC) No 4028 / 86 1 . Investments to be made principally in the marketing or processing of fishery products for purposes other than human consumption . Investments may , however , be eligible if they are to be made solely in the treatment , processing or marketing of waste fishery products . 2 . Investments linked principally with the marketing or processing of products coming from non-member countries . 27 . 7 , 88 Official Journal of the European Communities ' No L 202 / 21 ANNEX III Explanatory note and instructions concerning aid applications submitted under the scheme relating to the provision of facilities at fishing ports as provided for in Title VIII of Regulation (EEC) No 4028 / 86 Article 28 of Regulation (EEC) No 4028 / 86 provides that investments eligible for aid are to be financed on a priority basis under the common measure introduced by Regulation (EEC) No 355 / 77 . To that end aid applications relating to the projects referred to in Article 27 will , when submitted pursuant to that Regulation , be considered to have been submitted at the same time pursuant to Regulation (EEC) No 355 / 77 . Due account being taken of these provisions, applications for aid for the provision of facilities at fishing ports are to be submitted in accordance with the procedure laid down in Regulation (EEC) No 2515 / 85 . Projects must, in addition , contain a description , for the entire port concerned , of the coordinated investments designed to bring about a lasting improvement in conditions for the production and initial sale of fishery products . It is essential , therefore, when describing the project in the form provided for in Regulation (EEC) No 2515 / 85 , to include all the investments which make up the project , irrespective of whether they are covered by Regulation (EEC) No 355 / 77 . It is very important also to explain the coordination of the various investments when describing the project as required by Annex B to the form attached to Regulation (EEC) No 2515 / 85 . An application presented in this way will clearly show the links between the various investments which make up the project . Under Regulation (EEC) No 4028 / 86 aid may be granted in respect of certain fishing-port facilities listed in Annex I (B) to the Regulation but not eligible under Regulation (EEC) No 355 / 77 . Where these investments are concerned , therefore , it is necessary that information additional to that required under Regulation (EEC) No 2515 / 85 be provided , so that the Commission can clearly identify the various investments comprising the project as a whole and thus decide whether they are eligible under the one or the other Regulation . Such identification requires that the various investments in the project which are covered by Annex I (B) to this Regulation be submitted separately so as to show clearly their nature , their use, the purpose for which the product or products concerned are to be used , whether each investment has a separate financing plan , whether supporting cost estimates are attached , etc . Applicants will therefore complete , in respect of each of the investments covered by Annex I (B) to this Regulation , the form attached , which will constitute a 'supplementary document' or 'Annex C' to the form contained in Regulation (EEC) No 2515 / 85 . Applicants must also include a summary of those investments ('Annex D'). class="page"> 27 . 7 . 88 ' Official Journal of the European Communities No L 202 /23 Annex C SUPPLEMENTARY DOCUMENT TO THE AID APPLICATION FORM PROVIDED FOR IN REGULATION (EEC) No 2515 / 85 IN RESPECT OF INVESTMENTS IN THE PROVISION OF FACILITIES AT FISHING PORTS NB : 1 . This supplementary document is to be completed by the applicant in respect of each of the investments referred to in Annex I (B ) to Regulation (EEC ) No 2321 / 88 of 26 July 1988 0 ). 2 . This supplementary document is of no value unless accompanying an aid application in the form prescribed in Regulation (EEC) No 2515 /85 . 3 . Three copies of the entire aid application are to be sent by the competent national authority to : Commission of the European Communities , Directorate-General for Fisheries , Structures Directorate , 200 rue de la Loi , B-1049 Brussels . Member State : Recorded as received on : Project No : / ( space reserved for the Commission ) I. General information 1 . Title of project : Development of the fishing port of 2 . Name or business name and address of applicant : 3 . Investment covered by this supplementary document : 4 . Confirmation by the Member State of the public interest of the project : 5 . Declaration by the beneficiary guaranteeing the respect of the measures provided for in Article 1 , paragraph 1 of this Regulation : No L 202 / 24 Official Journal of the European Communities 27 . 7 . 88 II . TECHNICAL INFORMATION 1 . Date of preparation of estimate / estimates : 2 . Scheduled date of commencement of work ( 2 ): 3 . Scheduled date of completion of work ( 2 ): 4 . Description of project :  short description of the project (one page only) summarizing the objectives and the nature of the investment . The description must show the link between this investment and the project as a whole , as stated already in Annex B , point 1 , to Regulation (EEC) No 2515 / 85 ;  technical description of work envisaged : attach plan and technical specifications , stating figures (m2 , m3 , power , capacity , etc.);  copy of supporting cost estimates for the investments in question . III . Financial plan for the investment 1 . Contribution of beneficiary of which : 1.1 . Own funds: 1.2 . Loans : 1.3 . Payments in kind and work on own account : 2. Member State's contribution as capital grant 3 . Other contributions 4 . Community aid requested 5 . Total financing = total investments 6 . Total eligible investment The undersigned declares (declare) that he ( they) have the funds necessary to cover his (their ) personal financial contribution towards the investment . The undersigned authorizes (authorize ) the Commission to use the particulars given in this Annex for statistical purposes . Date : Signature of beneficiary (beneficiaries ): ( ¢) OJ No L 202 , 27 . 7 . 1988 , p. 18 . ( 2 ) The date on which the project is received by the Commission , which is shown in the acknowledgement of receipt sent to the applicant , constitutes a reference date for the admissibility of the project . It should be borne in mind that Article 44 of Regulation (EEC) No 4028 / 86 provides that the Commission may suspend , reduce or discontinue aid if, in particular :  the beneficiary has not begun the work within one year from the date of notification of the decision , or has not , before the end of this period, supplied satisfactory assurances that the project will be carried out ,  the beneficiary does not complete the work within a period of two years from the start of the project , except in cases of force majeure. 27. 7 . 88 Official journal of the European Communities No L 202 / 25 Annex D SUMMARY OF INVESTMENTS COVERED BY ANNEX I (B) TO REGULATION (EEC) No 2321 / 88 ( v) 1 . Purchase of land ( 2 ): 2 . Construction of roads and excavation work: 2.1 . Green spaces ( 2 ) 3 . Construction: 3.1 . Cold storage 3.2 . Production , storage and distribution of ice 3.3 . Water supplies 3.4 . Fuel supplies 3.5 . Improvement of back-up facilities for fishing vessels 3.6 . Workshops , shops , other buildings 3.7 . Slip dock , slipway 3.8 . Other buildings (offices , accommodation , etc .) ( 2 ) 4 . Plant and equipment: 4.1 . Freezer and refrigeration plant and equipment 4.2 . Water supplies 4.3 . Landing of fish 4.4 . Improvement of back up facilities for fishing vessels 5 . Facilities at quays: 6 . Other investments : 7 . Sub-total : 8 . Fees and overheads : 9 . Contingencies : 10 . Inflation: 11 . Total : Estimates must relate to the scheduled duration of the work and supporting documents should be attached (estimates of civil engineers and of specialised firms which supply machines and secondary equipment , work plants ). (&gt;) OJ No L 202 , 27 . 7 . 1988 , p . 18 . ( 2 ) Non eligible costs . class="page"> 27 . 7 . 88 Official Journal of the European Communities No L 202/27 ANNEX IV PROVISION OF FACILITIES AT FISHING PORTS CERTIFICATE FOR PAYMENT OF A PROPORTION OF THE AID MODEL 1 Project No : : Port of: Beneficiary : Address : The ( 1 ) being the intermediate authority appointed for this purpose by the national authorities , hereby states that the supporting documents referred to in the description sent to the Commission pursuant to Article 5 of Commission Regulation (EEC ) No 2321 / 88 ( 2 ) have been inspected . THIS INSPECTION INDICATES THAT : 1 . The work was begun on 2 . In the case of public tender ( 3 ), the date of publication of the tender notice relating to the project in the Official Journal of the European Communities is :  date ,  reference (No etc .) 3 . On total costs actually paid in respect of eligible expenditure , ; without taking into consideration the recoverable part of the value added tax , amounted to ( in national currency). 4 . The expenditure specified above was financed as shown in MODEL 2 of this certificate . 5 . The costs referred to above can be broken down among the various categories ofwork planned , as shown in the list of documents supporting this application for payment (MODEL 4). 6 . The national financial contribution and that of the beneficiary , taking into consideration all aids ofwhatever nature , satisfy , or will satisfy by the date of completion of the work , the requirements of Articles 28 of Regulation (EEC) No 4028 / 86 . 7 . The beneficiary undertakes to complete the work within ( 4 ). 8 . The supporting documents that have been checked are kept by Drawn up at For the competent authority ( signature and stamp ) (') Name or description of intermediate authority . ( 2 ) OJ No L 202 , 27 . 7 . 1988 , p. 18 . ( 3 ) See Council Directives 77 / 62 /EEC , 80 / 767/EEC and 71 / 305 /EEC (OJ No L 13 , 15 . 1 . 1977 , p. 1 , OJ No L 215 , 18 . 8 . 1980 , p. 1 and OJ No L 185 , 16 . 8 . 1971 , p. 5 ). ( 4 ) Form of undertaking to be attached . If the date of completion is more than six months later than the scheduled date , reasons must be given . No L 202 / 28 Official Journal of the European Communities 27 . 7 . 88 ANNEX TO THE CERTIFICATE : FINANCING OF EXPENDITURE (Incurred in paying a proportion of the aid ) MODEL 2 Financing of expenditure up to : Project No : Beneficiary (beneficiaries ): 1 . Contribution of beneficiary ( beneficiaries ):  own capital  payments in kind (*)  loans at market rate  financial institution 2 . Member States' contribution ( 2 ):  capital grant ( 3 )  capital grant equivalent ( subsidies )  other aid : 3 . Total : Date : Signature : (Beneficiary ) Attestation of competent authority Date , signature and stamp (') Give bases for calculation . ( 2 ) Including regional and / or local contributions . ( 3 ) Instructions for payment were given on payment to be made to account No bank 27 . 7 . 88 Official Journal of the European Communities No L 202 / 29 FINANCIAL PLAN ENVISAGED FOR TOTAL INVESTMENT MODEL 3 Project No : Beneficiary ( beneficiaries ): 1 . Contribution of beneficiary (beneficiaries ):  own capital  payments in kind (*)  loans at market rate 2 . Member States' contribution ( 2 ):  capital grant  capital grant equivalent ( subsidies )  other aid 3 . Other contributions ( 3 ): 4 . Total : Date : Signature : (Beneficiary ) Attestation of competent authority Date , signature and stamp (') Give bases for calculation . ( 2 ) Including regional and / or local contributions . ( 3 ) In the case of aid , state only the amounts already received by the beneficiary . L IS T O F A C C O U N T IN G D O C U M E N T S M O D E L 4 (P er io d fro m to ) Pr oj ec tN o . No L 202 / 30 A cc ou nt in g do cu m en ts (2 ) C at e ­ g o ry w N o Su bj ec t Co sts ac co rd in g to es ti m at es A m ou nt ,n et of re co ve ra bl e V A T M et ho d of pa ym en t (3 ) D at e o f pa ym en t Pa ym en ts m ad e A m ou nt w it ho ut de ci m al po in t, ne t of re co ve ra bl e V A T N o D at e Is su ed by Su bj ec t (b rie fd es cr ip tio n) 4 Official Journal of the European Communities (J ) Se e An ne x IB to th e aid ap pl ic at io n. (2) Al ld oc um en ts co nc ern ing the im ple me nta tio n of the pr oje ct fin an ce d mu st be lis ted . (3) M eth od of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh . (4) Th ed ate to be sh ow ni st ha to fa ctu al pa ym en ta nd no tt he da te on wh ich the de bt fal ls du e, for ex am ple ,in the cas eo fp ay me nt by bil lo fe xc ha ng e. D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, sig na tu re an d sta m p: Si gn atu re of be ne fic iar y: 27 . 7 . 88 A N N E X T O T H E C E R T IF IC A T E : E X PL A N A T IO N S FO R D IF FE R E N C E S B ET W EE N W O R K PL A N N ED A N D W O R K C O M PL ET ED M O D E L 5 Pr oj ec tN o : 27 . 7 . 88 w or k an d m ea su re s pl an ne d ac co rd in g to or ig in al fil e W or k an d m ea su re s co m pl et ed R ea so ns fo r di ffe re nc es (M Br ie fd es cr ip tio n C os ts ne t of re co ve ra bl e V A T Br ie fd es cr ip tio n C os ts ne t o f re co ve ra bl e V A T Official Journal of the European Communities (') Re lev an ti nv oic es att ac he d an d, wh ere ne ce ssa ry ,c or re sp on de nc e on th e su bje ct be tw ee n th e M in ist ry an d th e be ne fic iar y. D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, si gn at ur e an d st am p: D at e an d sig na tu re of be ne fic iar y: No L 202 / 31 No L 202 / 32 Official Journal of the European Communities 27 . 7 . 88 CERTIFICATE FOR THE PAYMENT OF THE BALANCE OF THE FULL AMOUNT OF THE AID MODEL 6 Project No : Port of: Beneficiary : Address : The H being the intermediate authority appointed for this purpose by the national authorities , hereby declares that the supporting documents referred to in the description sent to the Commission in accordance with Article 5 of Regulation (EEC ) No 2321 / 88 ( 2 ) have been inspected . THIS INSPECTION INDICATES THAT: 1 . Work was commenced on 2 . On the construction and development work at the port of was completed . 3 . The total costs actually paid , not including the recoverable part of the VAT , amount to ( in national currency). 4 . The expenditure specified above was financed as shown in the Annex to this certificate . 5 . The costs referred to above can be broken down among the various categories ofwork planned , as shown in the list of documents supporting this application for payment (Model 8 ). 6 . The completed work was inspected at the site by (name, qualifications ) on , and was found to tally with that described in the Decision granting the Community aid , with the exception ofwork in categories for which explanations are given in the Model of this certificate . (This inspection report must be available at the premises of the intermediate authority .) 7 . The beneficiary's financial contribution and that of the Member State satisfy the requirements of Article 28 of Regulation (EEC ) No 4028 / 86 . 8 . The special conditions set out in the Annex to the Decision granting the aid have been observed . 9 . The supporting documents that have been checked are kept by Drawn up at on By the competent authority (Signature and stamp) (*) Name or description of intermediate authority . ( 2 ) OJ No L 202 , 27 . 7 . 1988 , p. 18 . 27. 7 . 88 Official Journal of the European Communities No L 202 / 33 ANNEX TO THE CERTIFICATE : FINANCING OF EXPENDITURE INCURRED (For the final payment application ) MODEL 7 Financing of expenditure incurred up to : Project No : Port of: . 1 . Contribution of beneficiary (beneficiaries ):  own capital  payment in kind (*)  loans at market rate (*) 2 . Member States' contribution :  capital grant paid on  capital grant equivalent  other aid ( to be specified ): 3 . Already received from the Commission : Total : 4 . The undersigned hereby undertakes to provide from his own funds or from loans to be concluded on normal market terms ( * ) any difference arising from a smaller contribution from the Commission and /or the Member States towards the financing of the project concerned . Date: Signature : (beneficiary ) Attestation of competent authority: Date , signature and stamp : (') Give bases for calculations . (*) Loan on normal market terms means any loan at a non-subsidized rate of interest . L IS T O F A C C O U N T IN G D O C U M E N T S M O D E L 8 (P er io d fro m to ) Pr oj ec tN o: No L 202 / 34 A cc ou nt in g do cu m en ts (2 ) M et ho d of pa ym en t D at e of pa ym en t C at e ­ go ry N o Su bj ec t Co sts ac co rd in g to es ti m at es A m ou nt ,n et of re co ve ra bl e V A T Pa ym en ts m ad e A m ou nt w it ho ut de ci m al po in t, ne t of re co ve ra bl e V A T N o D at e Is su ed by Su bj ec t (b rie fd es cr ip tio n) (3 4 Official Journal of the European Communities (') Se eA nn ex IB to th e ai d ap pl ic at io n. (2) Al ld oc um en ts co nc ern ing the im ple me nta tio n of the pr oje ct fin an ce d mu st be lis ted . (3) M eth od of pa ym en t: 1. Ba nk ,2 .C he qu e, 3. Ca sh . ( «) 'T he da te to be sho wn is tha to fa ctu al pa ym en ta nd no tt he da te on wh ich the de bt fal ls du e, for ex am ple ,in the cas eo fp ay me nt by bil lo fe xc ha ng e. D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, sig na tu re an d sta m p: Si gn atu re of be ne fic iar y: 27 . 7 . 88 A N N E X T O T H E C E R T IF IC A T E : E X P L A N A T IO N S F O R D IF F E R E N C E S B E T W E E N W O R K P L A N N E D A N D W O R K C O M P L E T E D M O D E L 9 Pr oj ec tN o 27 . 7 . 88 W or k an d m ea su re s pl an ne d ac co rd in g to or ig in al fil e W or k an d m ea su re s co m pl et ed R ea so ns fo r di ffe re nc es (M ¢ Br ie fd es cr ip tio n C os ts ne t of re co ve ra bl e V A T Br ie fd es cr ip tio n C os ts ne t of re co ve ra bl e V A T Official Journal of the European Communities (') Re le va nt in vo ice s at ta ch ed an d, w he re ne ce ss ar y, co rre sp on de nc e on th e su bj ec tb et w ee n th e M in ist ry an d th e be ne fic ia ry . D at e : A tte sta tio n of co m pe te nt au th or ity : D at e, si gn at ur e an d st am p: Si gn at ur e of be ne fic ia ry : No L 202 /35